Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered. 

Amended claims filed on 3/22/2021 have been examined.  Claims 1, 3-9, 12-25 have been amended. Claims 26-28 have been added. No claims have been cancelled. Claims 1-28 are pending. 

Response to Arguments/Amendments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 10, 12, 15, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (USPub: 2018/0123950, hereinafter referred to as Garg) in view of Bailey (USPat: 6,950,886, hereinafter referred to as Bailey) and Liebsch (USPub: 2018/0316521, hereinafter referred to as Liebsch)

Regarding claim 1, Garg discloses a fabric interface to communicatively couple a compute node to a network (FIG. 2, para. 7, lines 1-3, wherein the inbound interface of a mesh gateway node is a fabric interface) comprising:
an ingress port to receive incoming network traffic (para. 7 lines 1-3, wherein the inbound interface for receiving data is the ingress port); and
circuitry to inspect packets of the incoming network traffic; and a identify low priority packets to be dropped, and high priority packets to be forwarded to the host (para. 173, lines 1-7 and para. 78, lines 8-14, wherein the processor units to decide whether to drop or forward the packet based on the priority of the packets).
Although Garg discloses everything as applied above, Garg does not explicitly disclose a host interface to forward the incoming network traffic to a host via a local peripheral component interconnect express (PCle) bus. However, this concept is well known in the art as disclosed by Bailey.  In the same field of endeavor, Bailey discloses 
a host interface to forward the incoming network traffic to a host via a local peripheral component interconnect express (PCle) bus (col. 2, lines 14-16 and col. 6, lines 57-61, wherein the interface forwards the data to the local PCI bus based on the destination).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bailey’s method into Garg’s invention. One of ordinary skill in the art would have been motivated “to efficiently handle the packets and prevent deadlock situations” (col. 2, lines 42-43).
 Although Garg and Bailey disclose everything as applied above, Garg and Bailey do not explicitly disclose to detect an overload condition on incoming network traffic directed to a virtual network function (VNF) hosted on the compute node. However, this concept is well known in the art as disclosed by Liebsch.  In the same field of endeavor, Liebsch discloses 
to detect an overload condition on incoming network traffic directed to a virtual network function (VNF) hosted on the compute node (para. 20, lines 9-11, para. 36, lines 8-10, and para. 39, lines 3-6, wherein detecting the incoming traffic overloaded by VNF).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liebsch’s method into Garg and Bailey’s invention. One of ordinary skill in the art would have been motivated “for operating a network having data-plane/control plane separated network functions” (para. 6, lines 2-3).

Regarding claim 3, Garg, Bailey and Liebsch disclose everything as applied above. Garg further discloses 
wherein the circuitry includes a hardware intellectual property (IP) block (para. 178, lines 3-6, wherein the ASIC is a hardware Intellectual property block).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liebsch’s method into Garg and Bailey’s invention. One of ordinary skill in the art would have been motivated “for operating a network having data-plane/control plane separated network functions” (para. 6, lines 2-3).

Regarding claim 5, Garg, Bailey and Liebsch disclose everything as applied above. Garg further discloses 
comprising a packet dispatcher to dispatch known high priority packets to the host (para. 78, lines 11-14, therein the module to perform the forwarding function is a packet dispatcher).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liebsch’s method into Garg and Bailey’s invention. One of ordinary skill in the art would have been motivated “for operating a network having data-plane/control plane separated network functions” (para. 6, lines 2-3).

Regarding claim 10, Garg, Bailey and Liebsch disclose everything as applied above. Garg further discloses 
comprising a load balancer to load balance high priority packets to a plurality of cores on the host (para. 150, lines 3-8 and para. 173, lines 5-7, wherein the virtual network function with load balancing performed by multiple cores).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liebsch’s method into Garg and Bailey’s invention. One of ordinary skill in the art would have been motivated “for operating a network having data-plane/control plane separated network functions” (para. 6, lines 2-3).

Regarding claims 12, 15, and 20, they are substantially the same as claims 1, 5, and 10, except claims 12, 15, and 20 are in non-transitory storage mediums claim 
	
Regarding claims 22 and 24, they are substantially the same as claims 1 and 5, except claims 22 and 24 are in computing apparatus claim format. Garg further disclose the features and applications are implemented in a network node (FIG. 2), which has interface and processing core (FIG. 2 and para. 173, lines 5-7). Because the same reasoning applies, claims 22 and 24 are rejected under the same reasoning as claims 1 and 5. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Bailey and Liebsch as applied to claims 1 and 12 above, and further in view of Dudzinski et al. (USPub: 2016/0381585, hereinafter referred to as Dudzinski) 

Regarding claim 2, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprising a counter to count dropped low priority packets.  However, this concept is well known in the art as disclosed by Dudzinski. In the same field of endeavor, Dudzinski discloses 
comprising a counter to count dropped low priority packets (para. 46, lines 21-23, wherein the number of dropped packets in the counter to count the dropped low priority packets).


Regarding claim 13, it is substantially the same as claim 2, except claim 13 is in a non-transitory storage mediums claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 2. 

Claims 4, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Bailey and Liebsch as applied to claims 1, 12 and 22 above, and further in view of Casey (USPub: 2009/0163223, hereinafter referred to as Casey) 

Regarding claim 4, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprising an overload protection controller to apply hysteresis to the traffic to smooth overload handling. However, this concept is well known in the art as disclosed by Casey. In the same field of endeavor, Casey discloses 
comprising an overload protection controller to apply hysteresis to the traffic to smooth overload handling (para. 6, lines 9-11 and para. 12, lines 4-8, wherein the hysteresis is used for handling the load balancing)


Regarding claim 14, it is substantially the same as claim 4, except claim 14 is in a non-transitory storage mediums claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 4. 

Regarding claim 23, it is substantially the same as claim 4, except claim 23 is in a computing apparatus claim format. Because the same reasoning applies, claim 23 is rejected under the same reasoning as claim 4. 

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Bailey and Liebsch as applied to claims 1 and 12 above, and further in view of Cartmell et al. (USPub: 2014/0341109, hereinafter referred to as Cartmell) 

Regarding claim 6, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprises a virtual network function (VNF) overload protector comprising a VNF policy table. However, this  
comprising a virtual network function (VNF) overload protector comprising a VNF policy table (para. 956, lines 3-7,  para. 926, lines 1-3, and para. 936, lines 7-8, wherein the routing table is a VNF policy table).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Bailey and Liebsch’s invention. One of ordinary skill in the art would have been motivated “for improved performance and reduced size/cost/energy consumption” (para. 221, lines 4-5).
Hence, Garg, Bailey, Liebsch and Cartmell disclose
comprising a virtual network function (VNF) overload protector comprising a VNF policy table comprising logic for assigning a first class of packets as high priority based on a first VN F attribute, and a second class of packets as low priority based on a second VNF attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14).

Regarding claim 7, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprising a virtual interface overload protector comprising a virtual interface policy table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses 
comprising a virtual interface overload protector comprising a virtual interface policy table (para. 956, lines 3-7,  para. 926, lines 1-3, and para. 936, lines 7-8, wherein the routing table is a virtual interface policy table).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Bailey and Liebsch’s invention. One of ordinary skill in the art would have been motivated “for improved performance and reduced size/cost/energy consumption” (para. 221, lines 4-5).
Hence, Garg, Bailey, Liebsch and Cartmell disclose 
comprising a virtual interface overload protector comprising a virtual interface policy table comprising logic for assigning a first class of packets as high priority based on a first virtual interface attribute, and a second class of packets as low priority based on a second virtual interface attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14).

Regarding claim 8, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprising a protocol overload protector comprising a protocol policy table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses 
comprising a protocol overload protector comprising a protocol policy table (para. 956, lines 3-7, and para. 926, lines 1-3, wherein the routing table is a protocol policy table).

Hence, Garg, Bailey, Liebsch and Cartmell disclose
comprising a protocol overload protector comprising a protocol policy table comprising logic for assigning a first class of packets as high priority based on a first protocol attribute, and a second class of packets as low priority based on a second protocol attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, and Garg’s para. 78, lines 8-14).

Regarding claim 9, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprising a traffic class overload protector comprising a traffic class table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses
comprising a traffic class overload protector comprising a traffic class table (para. 956, lines 3-7, and para. 586, wherein TABLE 5 is a traffic class table).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Bailey and Liebsch’s invention. One of ordinary skill in the art 
Hence, Garg, Bailey, Liebsch and Cartmell disclose
comprising a traffic class overload protector comprising a traffic class table comprising logic for assigning a first class of packets as high priority based on a first traffic class, and a second class of packets as low priority based on a second traffic class (Cartmell’s para. 956, lines 3-7, para. 586, and Garg’s para. 78, lines 8-14).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Bailey and Liebsch as applied to claims 1 and 12 above, and further in view of Levy et al. (USPat: 7,586,918, hereinafter referred to as Levy) 

Regarding claim 11, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprising a weighted random early detection (WRED) module to mark high priority packets for further inspection by the host. However, this concept is well known in the art as disclosed by Levy. In the same field of endeavor, Levy discloses 
comprising a weighted random early detection (WRED) module to mark high priority packets for further inspection by the host (col. 2, lines 51-57, wherein the WRED method is used to handle the priority packets).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Levy’s method 

Regarding claim 21, it is substantially the same as claim11, except claim 21 is in a non-transitory storage mediums claim format. Because the same reasoning applies, claim 21 is rejected under the same reasoning as claim 1. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Bailey and Liebsch as applied to claim 22 above, and further in view of Bansal et al. (USPub: 2004/0264500, hereinafter referred to as Bansal) and Cartmell.

Regarding claim 25, Garg, Bailey and Liebsch disclose everything as applied above. Garg, Bailey and Liebsch do not explicitly disclose comprising a decision tree. However, this concept is well known in the art as disclosed by Bansal. In the same field of endeavor, Bansal discloses 
comprising a decision tree (para. 32, lines 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bansal’s method into Garg, Bailey and Liebsch’s invention. One of ordinary skill in the art would have been motivated to “so that the QoS and performance of the scheduler is enhanced especially under changing channel conditions” (para. 24, lines 9-11),
 
comprising a virtual network function (VNF) overload protector comprising a VNF policy table (para. 956, lines 3-7,  para. 926, lines 1-3, and para. 936, lines 7-8, wherein the routing table is a VNF policy table).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Dominguez and Bansal’s invention. One of ordinary skill in the art would have been motivated “for improved performance and reduced size/cost/energy consumption” (para. 221, lines 4-5).
Hence, Garg, Dominguez Bansal and Cartmell disclose comprising: 
a virtual network function (VNF) overload protector comprising a VNF policy table comprising instructions for assigning a first class of packets as high priority based on a first VNF attribute, and a second class of packets as low priority based on a second VNF attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14); 
a virtual interface overload protector comprising a virtual interface policy table comprising instructions for assigning a first class of packets as high priority based on a first virtual interface attribute, and a second class of packets as low priority based on a second virtual interface attribute 
a protocol overload protector comprising a protocol policy table comprising logic for assigning a first class of packets as high priority based on a first protocol attribute, and a second class of packets as low priority based on a second protocol attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14); and 
a traffic class overload protector comprising a traffic class table comprising instructions for assigning a first class of packets as high priority based on a first traffic class, and a second class of packets as low priority based on a second traffic class (Cartmell’s para. 956, lines 3-7, para. 586, and Garg’s para. 78, lines 8-14).

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehra et al. (USPub: 2016/0182380, hereinafter referred to as Mehra). 

	
Regarding claim 26,  Mehra discloses
a network interface card (NIC) (para. 186, lines 1-4, where the NIC is used for the network device for the communication), comprising circuitry to receive and queue an incoming network packet on an ingress interface (para. 186, lines 20-22, where the hardware is the circuitry,  para. 43, lines 5-8, where the queue is the incoming, para. 95, lines 10-11, where the network devices act as ingress and egress points for the network),  the incoming network packet directed to one of a plurality of virtual network functions (VNFs) communicatively coupled to an egress interface (para. 34, lines 4-6 and para. 4, lines 3-5, wherein the network devices provide a plurality of network functions and the VNFs are performed for such functions),  and based on a load of the one VNF, apply a policy to the incoming network packet (para. 93, lines 5-7 and para. 6, lines 17-18, wherein the forwarding VNF is based on the load balancing policy).

Regarding claim 27, Mehra discloses everything as applied above.  Mehra further discloses 
wherein the circuitry is further to compute the load of the one VNF (para. 101, lines 29-33, wherein the VNF is the forwarding VNF which is based on the load balancing scheme, it means it needs to compute the load of the VNF).  


Regarding claim 28, Mehra discloses everything as applied above.  Mehra further discloses 
wherein the circuitry is further to maintain a policy table for the plurality of VNFs (para. 124, lines 1-5, wherein the forwarding table is the policy table for VNFs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419